Citation Nr: 0727858	
Decision Date: 09/06/07    Archive Date: 09/14/07

DOCKET NO.  04-32 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating from an original grant of 
service connection for residuals of a back injury with pain 
and Grade I spondylolisthesis, rated as 20 disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from May 25, 1988 to 
October 7, 1988.  She also had periods of active duty 
training and inactive duty for training.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  The veteran's service-connected residuals of a back 
injury with pain and Grade I spondylolisthesis is manifested 
by no more than moderate limitation of lumbar spine motion, 
including as a result of pain and dysfunction, without 
objective evidence of intervertebral disc syndrome, listing 
of the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
abnormality on forced motion, incapacitating episodes of 
intervertebral disc syndrome having a total duration of at 
least two weeks but less than four weeks during the past 12 
months, forward flexion of the thoracolumbar spine limited to 
30 degrees or less, lumbar spine ankylosis, or mild 
incomplete sciatic nerve paralysis.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
residuals of lumbosacral back injury with pain and Grade I 
spondylolisthesis have not been met. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5295 (before September 26, 2003) and 5237, 4243 (after 
September 26, 2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in March 2002, February 2005, August 2005, March 2006, 
August 2006 and February 2007.  Those letters notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing her claim, identified the 
veteran's duties in obtaining information and evidence to 
substantiate her claim, and requested that the veteran send 
in any evidence in his possession that would support her 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

Although the claim now at issue concerns whether the veteran 
is entitled to a higher initial rating for this disability 
(as opposed to service connection which has already has been 
granted), VA is not required to provide additional VCAA 
notice concerning this downstream issue since VA already has 
given VCAA notice regarding the original service connection 
claims.  See VAOPGCPREC 8-2003 (Dec. 22, 2003). The Board is 
bound by the General Counsel's opinion. 38 U.S.C.A. § 7104(c) 
(West 2002).

The veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Clearly, from 
submissions by and on behalf of the veteran, she is fully 
conversant with the legal requirements in this case.  Thus, 
the content of these letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.   

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts 
shown in every case.  When after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2006)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2006).

Functional loss of use as the result of a disability of the 
musculoskeletal system may be due to the absence of bones, 
muscles, or joints, or may be due to pain, supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant undertaking the motion.  38 C.F.R. § 4.40.  Both 
limitation of motion and pain are necessarily regarded as 
constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 4.55, 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  

At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Factual Background

The Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
veteran's claims.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's disability at issue. 

In a private medical report dated in December 2001, the 
veteran reported that during service, she was a medical tech 
who injured her back while lifting a patient.  She now 
experienced pain that went into her right leg, hip and knee.  
On physical examination, the physician noted pain at midline 
L5/S1.  She demonstrated good range of lumbar spine motion.  
She was able to heel and toe walk without difficulty.  
Straight leg raising was negative.  Lumbar X-rays did not 
show any evidence of arthritis and disc space was well 
maintained.  Possibly a little arthritic change was 
appreciated in the right SI joint.  In January 2002, the 
physician noted that the veteran was doing well and advised 
her not to return unless she experienced further problems.

The veteran was afforded a VA examination in December 2002.  
Her height was 63 inches and her weight was 203 pounds.  
Straight leg raising was to 100 degrees bilaterally.  
Palpation revealed tenderness at L5/S1 paravertebral muscle 
area with slight spasm.  Backward flexion was to 35 degrees 
and forward to 100 degrees, left lateral to 40 degrees, right 
lateral to 35 degrees.  X-rays revealed Grade I 
spondylolisthesis at L5/S1.

The veteran was afforded a VA examination in June 2004.  The 
veteran claimed radiation down both legs, along with some 
stiffness and intermittent pain, lasting from one hour to two 
days.  She reported no flare-ups but off and on numbness in 
the right leg.  She reported back pain with repetitive 
lifting and difficulty climbing stairs.  Objectively, her 
lumbar spine revealed an exaggerated lumbar lordosis but no 
other abnormalities.  She could forward flex to 90 degrees 
with pain at that point; backward flex to 50 degrees with 
pain at that point; right lateral flex to 30 degrees with 
pain at that point; left lateral to 35 degrees without pain; 
rotate right lateral to 50 degrees with pain at that point 
and left lateral to 65 degrees without pain.  Following 
repetitive movement she demonstrated forward flexion to 70 
degrees, backward extension to 40 degrees, right lateral 
flexion to 25 degrees and right lateral rotation to 25 
degrees (all with pain at the limits described) and left 
lateral rotation to 30 degrees and left lateral rotation to 
65 degrees (both without pain).  The examiner noted no 
objective evidence of painful motion along with no evidence 
of spasm, weakness or tenderness.  There were no postural 
abnormalities, fixed deformities or abnormalities of the 
musculature of the back.  She was neurologically normal in 
the lower extremities to include reflexes.  There was no 
atrophy noted and she exhibited a normal motor examination.   
Lasegues sign was positive at 90 degrees on the right with 
back pain.  There were no vertebral fractures and no non 
organic physical signs.  The examiner expressly indicated 
that she did not have intervertebral disc syndrome.  
Diagnosis was chronic lumbar sprain and spondylolisthesis of 
L5/S1 noted on prior studies.   

The veteran was afforded a VA examination in October 2006.  
She reported continuing stiffness and pain.  She stated that 
she was unable to bend over for long periods of time and had 
right leg pain.  She had no urinary or fecal incontinence, 
She experienced numbness but no paresthesia, or foot/leg 
weakness.  There was no fatigue, spasm, or decreased; but she 
did have stiffness and pain.  She did not have flare-ups.  On 
physical examination, no abnormalities of the thoracic 
sacrospinalis were noted.  Her posture and gait was normal.  
No spinal abnormalities were appreciated.  Her motor and 
sensory examinations were entirely normal.  Range of motion 
of the thoracolumbar spine was forward flexion 0 to 90 
degrees (on repetitive use 0 to 80 degrees), backward 
extension was 0 to 30 degrees with pain beginning at 25 
degrees and ending at 30 degrees, (limitation of motion was 
to 20 degrees on repetitive use), right lateral flexion was 0 
to 30 degrees (with pain beginning at 30 degrees; on 
repetitive use 0 to 25 degrees), rotation was 0 to 30 degrees 
bilaterally (both active and passive).  The examiner remarked 
that although the range of motion was reduced, this 
represented "normal" for the veteran due to other factors 
not related to the disability.  The diagnosis was chronic 
back strain with spondylolisthesis of L5-S1.  

Analysis

During the pendency of this appeal, the criteria for 
intervertebral disc disease, 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, were revised effective September 23, 2002. See 67 
Fed. Reg. 54,345 (Aug. 22, 2002) ("revised disc 
regulations").  Further, the remaining spinal regulations 
were amended and the diagnostic codes renumbered in September 
2003. See 68 Fed. Reg. 51,454 (Aug. 27, 2003) ("revised 
spinal regulations").  Where the law or regulations governing 
a claim are changed while the claim is pending the version 
most favorable to the claimant applies (from the effective 
date of the change), absent congressional intent to the 
contrary.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003); 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

528
5
Vertebra, fracture of, residuals:

With cord involvement, bedridden, or requiring long 
leg braces
100

Consider special monthly compensation; with lesser 
involvements rate for limited motion, nerve paralysis.

Without cord involvement; abnormal mobility 
requiring neck brace (jury mast)
60

In other cases rate in accordance with definite limited 
motion or muscle spasm, adding 10 percent for 
demonstrable deformity of vertebral body.
Note: Both under ankylosis and limited motion, ratings should 
not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment
38 C.F.R. § 4.71a, Diagnostic Code 5285, prior to September 
26, 2003

528
6
Spine, complete bony fixation (ankylosis) of:

Unfavorable angle, with marked deformity and 
involvement of major joints (Marie-Strumpell type) or 
without other joint involvement (Bechterew type)
10
0

Favorable angle
60
38 C.F.R. § 4.71a, Diagnostic Code 5286, prior to September 
26, 2003

528
9
Spine, ankylosis of, lumbar:

Unfavorable
50

Favorable
40
38 C.F.R. § 4.71a, Diagnostic Code 5289, prior to September 
26, 2003

5292
Spine, limitation of motion of, lumbar:

Severe
40

Moderate
20

Slight
10
(prior to September 26, 2003)

5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of 
diseased disc, little intermittent relief
6
0

Severe; recurring attacks, with intermittent relief
4
0

Moderate; recurring attacks
2
0

Mild
1
0

Postoperative, cured
0
(prior to September 23, 2002)

5295
Lumbosacral strain:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion
4
0

With muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing 
position
2
0

With characteristic pain on motion
1
0

With slight subjective symptoms only
0
(prior to September 23, 2003)
5293
Intervertebral disc syndrome:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent relief
60

Severe; recurring attacks, with intermittent relief
40

Moderate; recurring attacks
20

Mild
10

Postoperative, cured
0
Evaluate intervertebral disc syndrome (preoperatively 
or postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
method results in the higher evaluation.


Formula for Rating Intervetebral Disc Syndrome Based on 
Incapacitating Episodes

With incapacitating episodes having a total duration of 
at least six weeks during the past 12 months

60
With incapacitating episodes having a total duration of 
at least four weeks but less than six weeks during the 
past 12 months

40
With incapacitating episodes having a total duration of 
at least two weeks but less than four weeks during the 
past 12 months

20
With incapacitating episodes having a total duration of 
at least one week but less than two weeks during the 
past 12 months

10
Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
are present constantly, or nearly so.
Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes. Evaluate neurologic disabilities 
separately using evaluation criteria for the most 
appropriate neurologic diagnostic code or codes.
Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment 
on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.
Effective September 23, 2002

The Spine
5235
Vertebral fracture or dislocation
General Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5239 
   
Spondylolisthesis or segmental 
instability     

5243
***Intervertebral disc syndrome

***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation. The normal combined range of motion of the cervical 
spine is 340 degrees and of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in 
more than one spinal segment provided that the effects in 
each spinal segment are clearly distinct evaluate each 
segment on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine whichever method results in a higher evaluation for 
that segment. 
Effective September 26, 2003.

It is significant to note that throughout the course of this 
appeal the veteran has complained of radiating back pain and 
neurologic symptoms down the right and left legs.  VA medical 
records revealed no clinical evidence of leg neuropathy.  In 
December 2001, the back demonstrated good range of motion and 
there was no evidence of neurological pathology demonstrated; 
straight leg raising was negative.  Although slight spasm was 
identified in December 2002, range of motion was essentially 
normal.  It bears emphasis that the veteran's muscle spasm is 
specifically contemplated by the evaluation criteria set 
forth under Diagnostic Code 5295 for a disorder warranting a 
20 percent disability award, whereas, other symptomatology to 
support a higher evaluation under that Diagnostic Code, such 
as severe listing of the spine, marked limitation of forward 
bending, irregularity of joint space, is not remotely 
suggested by the medical evidence.  The June 2004 and October 
2006 examinations fail to suggest any more severe 
symptomatology.  

There were no consistent sensory abnormalities in the 
veteran's lower extremities appreciated in any reported 
clinical setting and no evidence of muscular weakness or 
pathological reflexes in the lower limbs.  In fact, VA 
examination reports note the absence of evidence of muscle 
atrophy or abnormal spine alignment.  Muscle strength and 
reflexes are consistently reported as normal.  The objective 
medical findings at any time during the pendency of this 
claim are not indicative of a severe disability, under the 
old regulations, or under the revised regulations, when 
applicable.  At best, moderate impairment was shown in the 
period.  

In this case, the record shows the veteran's service-
connected back disability is presently assigned a 20 percent 
rating under Diagnostic Code 5295.  The Board finds that 
similar rating under the criteria of Diagnostic Code 5292 is 
equally appropriate based upon the evidence of record.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected back disorder is presently 
manifested by no more than moderate limitation of lumbar 
spine motion, including as a result of pain and dysfunction, 
and narrowing or irregularity of joint spaces.  

There is no objective evidence of intervertebral disc 
syndrome (IVDS).  In fact the June 2004 examiner specifically 
observed that the veteran did not have IVDS.  Therefore, the 
Board finds entitlement to a rating in excess of 20 percent 
is not warranted under the old or new versions of the 
applicable Diagnostic Code criteria addressing IVDS.

The Board notes the regulation revisions allow for a possible 
schedular rating in excess of 20 percent based upon 
alternative separate, combined ratings for chronic orthopedic 
and neurological manifestations of intervertebral disc 
syndrome.  As the veteran's orthopedic disability warrants a 
20 percent schedular rating for limitation of lumbar spine 
motion, a combined rating in excess of 20 percent would 
require additional current evidence of mild severe incomplete 
sciatic nerve paralysis.  The June 2004 and October 2006 
examinations revealed normal lower extremity strength and 
sensory responses.  Therefore, the Board finds a separate 
compensable rating for a neurologic disability or a combined 
schedular rating in excess of 20 percent is not warranted 
under the rating criteria effective after adoption of the 
revised criteria.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to this service-connected disorder, that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.  Although the veteran reported she has 
experienced problems with employment due to her service- 
connected back disability, recent VA examination findings do 
not demonstrate a marked interference with employment.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.


ORDER

Entitlement to an initial rating in excess of 20 percent for 
residuals of back injury with pain and Grade I 
spondylolisthesis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


